


Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT is entered into as of August 4, 2009 by and
among PennyMac Mortgage Investment Trust, a Maryland real estate investment
trust (the “Trust”), Stanford L. Kurland, David A. Spector, BlackRock Holdco
2, Inc., a Delaware corporation (“BlackRock”), Highfields Capital Investments
LLC, a Delaware limited liability company (“Highfields”), and Private National
Mortgage Acceptance Company, LLC, a Delaware limited liability company
(“PNMAC”).  For purposes of this Agreement, each of Stanford L. Kurland, David
A. Spector, BlackRock, Highfields and PNMAC shall be referred to individually as
a “Purchaser” and collectively as the “Purchasers”).

 

WHEREAS, the Trust and each Purchaser are parties to a Share Purchase Agreement,
dated as of July 29, 2009 (the “Share Purchase Agreement”), pursuant to which
concurrently with the Trust’s proposed initial public offering (the “IPO”), the
Trust agreed to issue in a private placement to each Purchaser and each
Purchaser agreed, severally and not jointly, to purchase a number of common
shares of beneficial interest, par value $0.01 per share (the “Common Shares”),
equal to the product of (x) the number of Common Shares sold to the public in
the IPO, excluding any Common Shares that may be sold pursuant to the exercise
of the overallotment option applicable to the IPO, multiplied by (y) the
percentage set forth opposite such Purchaser’s name on Schedule A thereto (the
“Private Placement Common Shares”); and

 

WHEREAS, the Trust and each Purchaser desire to enter into this Agreement to
provide each Purchaser and its permitted transferees with certain registration
rights described herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 


1.                         DEFINITIONS.  THE FOLLOWING CAPITALIZED TERMS USED
HEREIN HAVE THE FOLLOWING MEANINGS:


 

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with
such other Person, (2) any executive officer or general partner of such other
Person and (3) any legal entity for which such Person acts as executive officer
or general partner, and “control” for these purposes means the direct or
indirect power to direct or cause the direction of the management and policies
of another Person, whether by operation of law or regulation, through ownership
of securities, as trustee or executor or in any other manner.

 

“Agreement” means this Registration Rights Agreement, as amended, restated,
supplemented, or otherwise modified from time to time.

 

“BlackRock” is defined in the preamble to this Agreement.

 

“Board” means the board of trustees of the Trust.

 

“Business Day” means any day, other than a Saturday or Sunday or a day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

--------------------------------------------------------------------------------


 

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.

 

“Common Shares” is defined in the recitals to this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“Highfields” is defined in the preamble to this Agreement.

 

“Holder” means (i) each Purchaser in his, her or its capacity as a holder of
record of Registrable Securities, as reflected on Schedule 1 hereto, and
(ii) any direct or indirect transferee of such Registrable Securities from such
Purchaser.  For purposes of this Agreement, the Trust may deem and treat the
registered holder of Registrable Securities as the Holder and absolute owner
thereof, unless notified to the contrary in writing by the registered Holder
thereof.

 

“Indemnified Party” is defined in Section 5.3.

 

“Indemnifying Party” is defined in Section 5.3.

 

“Inspectors” is defined in Section 4.1.8.

 

“IPO” is defined in the recitals to this Agreement.

 

“Losses” is defined in Section 5.1.

 

“Majority-in-Interest” means holders of more than 50% of the Registrable
Securities.

 

“Maximum Threshold” is defined in Section 2.1.2.

 

“Person” means an individual or a real estate investment trust, corporation,
limited liability company, partnership, joint venture, trust, unincorporated
organization, association (including any group, organization, co-tenancy, plan,
board, council or committee), government (including a country, state, county, or
any other governmental or political subdivision, agency or instrumentality
thereof) or other entity (or series thereof).

 

“Piggy-Back Registration” is defined in Section 2.3.1.

 

“PNMAC” is defined in the preamble to this Agreement.

 

“Private Placement Common Shares” is defined in the recitals to this Agreement.

 

“Pro Rata Adjusted” is defined in Section 2.1.2.

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including without limitation, any “free writing prospectus” (as
defined in Rule 405 under the Securities Act) and any prospectus subject to
completion and a prospectus that includes any information previously omitted
from a prospectus filed as part of an effective registration

 

2

--------------------------------------------------------------------------------


 

statement in reliance upon Rule 430A promulgated under the Securities Act and
any term sheet filed pursuant to Rule 434 under the Securities Act), as amended
or supplemented by any prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference or deemed to be incorporated by reference in such prospectus or
prospectuses.

 

“Purchaser” and “Purchasers” are defined in the preamble to this Agreement.

 

“Records” is defined in Section 4.1.8.

 

“Registration” mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and such registration statement becoming effective.

 

“Registrable Securities” means at any time the Private Placement Common Shares
(with the initial amount of Private Placement Common Shares held by each Holder
set forth opposite such Holder’s name on Schedule 1 hereto), together with any
class of shares of beneficial interest of the Trust or a successor to the entire
business of the Trust which may be issued in exchange for such Private Placement
Common Shares or with respect to any dividend on such Private Placement Common
Shares.  As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities on the earliest to occur of:  (a) the date on
which a Registration Statement with respect to the sale of such securities shall
have become effective under the Securities Act and such securities shall have
been sold, transferred, disposed of or exchanged in accordance with such
Registration Statement; (b) the date on which such securities shall have ceased
to be outstanding; and (c) the date on which the Registrable Securities have
been sold and all transfer restrictions and restrictive legends with respect to
such Registrable Securities are removed upon the consummation of such sale and
the seller and purchaser of such Registrable Securities receive an opinion of
counsel for the Trust, which shall be in form and content reasonably
satisfactory to the seller and purchaser and their respective counsel, to the
effect that such Registrable Securities in the hands of the purchaser are freely
transferable without restriction or registration under the Securities Act in any
public or private transaction.

 

“Registration Statement” means any registration statement filed by the Trust
with the Commission in compliance with the Securities Act (including the Resale
Shelf Registration Statement or any Registration Statement filed in connection
with a Piggy-Back Registration) for a public offering and sale of Common Shares
or other securities of the Trust, including the Prospectus, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all materials incorporated by reference or deemed to be
incorporated by reference in such Registration Statement (other than a
registration statement (a) on Form S-4 or Form S-8, or their successors,
(b) covering only securities proposed to be issued in exchange for securities or
assets of another entity, (c) for an exchange offer or offering of securities
solely to the Trust’s existing shareholders, (d) for an offering of debt that is
convertible into equity securities of the Trust or (e) for a dividend
reinvestment plan).

 

“Resale Shelf Registration” is defined in Section 2.1.1.

 

3

--------------------------------------------------------------------------------


 

“Resale Shelf Registration Statement” is defined in Section 2.1.1.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“Share Purchase Agreement” is defined in the recitals to this Agreement.

 

“Trust” is defined in the preamble to this Agreement.

 

“underwritten offering” means a Registration in which securities of the Trust
are sold to one or more underwriters for reoffering to the public.

 


2.                         REGISTRATION RIGHTS.


 


2.1.                             SHELF REGISTRATION.


 


2.1.1                            SHELF REGISTRATION REQUIREMENT.  THE TRUST
SHALL PREPARE AND FILE, AT ITS OWN EXPENSE, NOT LATER THAN THE 30TH DAY PRIOR TO
THE EXPIRATION OF THE LOCKUP PERIOD DESCRIBED IN THE SHARE PURCHASE AGREEMENT, A
“SHELF” REGISTRATION STATEMENT WITH RESPECT TO THE RESALE OF ALL REGISTRABLE
SECURITIES (“RESALE SHELF REGISTRATION”) BY THE HOLDERS ON AN APPROPRIATE FORM
FOR AN OFFERING TO BE MADE ON A DELAYED OR CONTINUOUS BASIS PURSUANT TO RULE 415
UNDER THE SECURITIES ACT OR ANY SUCCESSOR THEREOF (THE “RESALE SHELF
REGISTRATION STATEMENT”) AND PERMITTING REGISTRATION OF SUCH REGISTRABLE
SECURITIES FOR RESALE BY SUCH HOLDERS IN ACCORDANCE WITH THE METHODS OF
DISTRIBUTION ELECTED BY THE HOLDERS PURSUANT TO THE QUESTIONNAIRE REFERRED TO IN
SECTION 2.1.3 BELOW AND SET FORTH IN THE RESALE SHELF REGISTRATION STATEMENT.
THE TRUST MAY INCLUDE IN SUCH REGISTRATION ADDITIONAL SECURITIES OF THE CLASS OF
REGISTRABLE SECURITIES TO BE REGISTERED THEREUNDER, INCLUDING SECURITIES TO BE
SOLD FOR THE TRUST’S OWN ACCOUNT OR THE ACCOUNT OF PERSONS WHO ARE NOT HOLDERS
OF REGISTRABLE SECURITIES.  THE TRUST SHALL USE ITS REASONABLE BEST EFFORTS TO
CAUSE THE RESALE SHELF REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE BY THE
COMMISSION WITHIN 150 DAYS AFTER THE FILING THEREOF (IF IT IS NOT AN AUTOMATIC
SHELF REGISTRATION STATEMENT), AND, SUBJECT TO SECTION 2.2, TO KEEP SUCH RESALE
SHELF REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE FOR A PERIOD ENDING WHEN ALL
PRIVATE PLACEMENT COMMON SHARES COVERED BY THE RESALE SHELF REGISTRATION
STATEMENT ARE NO LONGER REGISTRABLE SECURITIES, INCLUDING, IF NECESSARY, BY
FILING WITH THE SEC A POST-EFFECTIVE AMENDMENT OR A SUPPLEMENT TO THE RESALE
REGISTRATION STATEMENT OR THE RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED
THEREIN BY REFERENCE OR BY FILING ANY OTHER REQUIRED DOCUMENT OR OTHERWISE
SUPPLEMENTING OR AMENDING THE RESALE REGISTRATION STATEMENT, IF REQUIRED BY THE
RULES, REGULATIONS OR INSTRUCTIONS APPLICABLE TO THE REGISTRATION FORM USED BY
THE TRUST FOR SUCH RESALE REGISTRATION STATEMENT OR BY THE SECURITIES ACT, THE
EXCHANGE ACT, ANY STATE SECURITIES OR BLUE SKY LAWS OR ANY RULES AND REGULATIONS
THEREUNDER.


 


2.1.2                            UNDERWRITTEN OFFERING; REDUCTION OF OFFERING. 
EACH HOLDER OF THE REGISTRABLE SECURITIES SHALL HAVE THE RIGHT TO REQUEST THAT
AN UNDERWRITTEN OFFERING BE EFFECTED OFF THE RESALE SHELF REGISTRATION AT ANY
TIME, SUBJECT TO SECTION 2.2.  ALL HOLDERS PROPOSING TO PARTICIPATE IN SUCH
UNDERWRITING SHALL (I) ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM
WITH THE UNDERWRITER(S) SELECTED FOR SUCH UNDERWRITING BY A MAJORITY-IN-INTEREST
OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH OFFERING, WHICH
UNDERWRITER(S) SHALL BE REASONABLY

 

4

--------------------------------------------------------------------------------



 


ACCEPTABLE TO THE TRUST AND (II) COMPLETE AND EXECUTE ALL QUESTIONNAIRES,
POWERS-OF-ATTORNEY, INDEMNITIES, OPINIONS AND OTHER DOCUMENTS REQUIRED UNDER THE
TERMS OF SUCH UNDERWRITING AGREEMENT.  NOTWITHSTANDING THE FOREGOING, IN NO
EVENT SHALL THE TRUST BE OBLIGATED TO EFFECT MORE THAN TWO (2) UNDERWRITTEN
OFFERINGS HEREUNDER IN ANY SINGLE SIX-MONTH PERIOD.  IF THE MANAGING
UNDERWRITER(S) FOR AN UNDERWRITTEN OFFERING ADVISES THE TRUST AND THE HOLDERS IN
WRITING THAT THE DOLLAR AMOUNT OR NUMBER OF REGISTRABLE SECURITIES WHICH THE
HOLDERS DESIRE TO SELL, TAKEN TOGETHER WITH ALL OTHER COMMON SHARES OR OTHER
SECURITIES WHICH THE TRUST DESIRES TO SELL AND THE COMMON SHARES OR OTHER
SECURITIES, IF ANY, AS TO WHICH REGISTRATION HAS BEEN REQUESTED PURSUANT TO
WRITTEN CONTRACTUAL PIGGY-BACK REGISTRATION RIGHTS HELD BY OTHER SHAREHOLDERS OF
THE TRUST WHO DESIRE TO SELL OR OTHERWISE, EXCEEDS THE MAXIMUM DOLLAR AMOUNT OR
MAXIMUM NUMBER OF SECURITIES THAT CAN BE SOLD IN SUCH OFFERING WITHOUT ADVERSELY
AFFECTING THE PROPOSED OFFERING PRICE, THE TIMING, THE DISTRIBUTION METHOD, OR
THE PROBABILITY OF SUCCESS OF SUCH OFFERING (SUCH MAXIMUM DOLLAR AMOUNT OR
MAXIMUM NUMBER OF SECURITIES, AS APPLICABLE, THE “MAXIMUM THRESHOLD”), THEN THE
TRUST SHALL INCLUDE IN SUCH REGISTRATION:  (A) FIRST, THE REGISTRABLE SECURITIES
(PRO RATA IN ACCORDANCE WITH THE NUMBER OF REGISTRABLE SECURITIES WHICH SUCH
HOLDERS HAVE REQUESTED BE INCLUDED IN SUCH UNDERWRITTEN OFFERING, REGARDLESS OF
THE NUMBER OF REGISTRABLE SECURITIES OR OTHER SECURITIES HELD BY EACH SUCH
PERSON (SUCH PROPORTION IS REFERRED TO HEREIN AS “PRO RATA ADJUSTED”)) THAT CAN
BE SOLD WITHOUT EXCEEDING THE MAXIMUM THRESHOLD; (B) SECOND, TO THE EXTENT THAT
THE MAXIMUM THRESHOLD HAS NOT BEEN REACHED UNDER THE FOREGOING CLAUSE (A), THE
COMMON SHARES OR OTHER SECURITIES THAT THE TRUST DESIRES TO SELL THAT CAN BE
SOLD WITHOUT EXCEEDING THE MAXIMUM THRESHOLD; (C) THIRD, TO THE EXTENT THAT THE
MAXIMUM THRESHOLD HAS NOT BEEN REACHED UNDER THE FOREGOING CLAUSES (A) AND (B),
THE COMMON SHARES OR OTHER SECURITIES FOR THE ACCOUNT OF OTHER PERSONS THAT THE
TRUST IS OBLIGATED TO REGISTER PURSUANT TO WRITTEN CONTRACTUAL ARRANGEMENTS WITH
SUCH PERSONS AND THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM THRESHOLD; AND
(D) FOURTH, TO THE EXTENT THAT THE MAXIMUM THRESHOLD HAS NOT BEEN REACHED UNDER
THE FOREGOING CLAUSES (A), (B) AND (C), THE COMMON SHARES THAT OTHER
SHAREHOLDERS DESIRE TO SELL THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM
THRESHOLD TO THE EXTENT THAT THE TRUST, IN ITS SOLE DISCRETION, WISHES TO PERMIT
SUCH SALES PURSUANT TO THIS CLAUSE (D).


 

A request for an underwritten offering may be withdrawn by a
Majority-in-Interest of the Registrable Shares included in such offering prior
to the consummation thereof, and, in such event, such withdrawal shall not be
treated as a request for an underwritten offering which shall have been effected
pursuant to the immediately preceding paragraph.

 


2.1.3                            INCLUSION IN RESALE SHELF REGISTRATION.  THE
TRUST SHALL GIVE WRITTEN NOTICE TO ALL HOLDERS AT LEAST 20 BUSINESS DAYS PRIOR
TO THE ANTICIPATED FILING DATE OF THE RESALE SHELF REGISTRATION STATEMENT, WHICH
NOTICE SHALL INCLUDE A QUESTIONNAIRE SEEKING INFORMATION FROM THE HOLDERS DEEMED
NECESSARY OR ADVISABLE BY THE TRUST OR ITS COUNSEL IN ORDER TO FILE THE RESALE
SHELF REGISTRATION STATEMENT. AT THE TIME THE RESALE SHELF REGISTRATION
STATEMENT IS DECLARED EFFECTIVE (OR BECOMES EFFECTIVE, IF THE REGISTRATION
STATEMENT IS AN AUTOMATIC SHELF REGISTRATION STATEMENT), EACH HOLDER THAT HAS
DELIVERED TO THE TRUST A DULY COMPLETED AND EXECUTED QUESTIONNAIRE ON OR PRIOR
TO THE DATE WHICH IS TEN BUSINESS DAYS PRIOR TO SUCH TIME OF EFFECTIVENESS SHALL
BE NAMED AS A SELLING SHAREHOLDER IN THE RESALE SHELF REGISTRATION STATEMENT AND
THE RELATED PROSPECTUS IN SUCH A MANNER AS TO PERMIT SUCH HOLDER TO DELIVER SUCH
PROSPECTUS TO PURCHASERS OF REGISTRABLE SECURITIES IN ACCORDANCE WITH APPLICABLE
LAW. SUBJECT TO THE TERMS AND CONDITIONS HEREOF, AFTER EFFECTIVENESS OF THE
RESALE SHELF REGISTRATION STATEMENT, THE TRUST SHALL FILE A SUPPLEMENT TO SUCH
PROSPECTUS OR AMENDMENT TO THE RESALE SHELF REGISTRATION

 

5

--------------------------------------------------------------------------------



 


STATEMENT UPON REQUEST OF ANY HOLDER AS NECESSARY TO NAME AS SELLING
SHAREHOLDERS THEREIN ANY HOLDERS THAT PROVIDE TO THE TRUST DULY COMPLETED AND
EXECUTED QUESTIONNAIRES AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE
ANY POST-EFFECTIVE AMENDMENT TO SUCH RESALE SHELF REGISTRATION STATEMENT FILED
FOR SUCH PURPOSE TO BE DECLARED EFFECTIVE (IF IT IS NOT AN AUTOMATIC SHELF
REGISTRATION STATEMENT) BY THE COMMISSION AS PROMPTLY AS REASONABLY PRACTICABLE
AFTER THE FILING THEREOF.


 


2.1.4                            CONTINUED EFFECTIVENESS.  THE TRUST SHALL
PREPARE AND FILE SUCH ADDITIONAL REGISTRATION STATEMENTS AS NECESSARY EVERY
THREE YEARS (OR SUCH OTHER PERIOD OF TIME AS MAY BE REQUIRED TO MAINTAIN
CONTINUOUSLY EFFECTIVE SHELF REGISTRATION STATEMENTS) AND USE ITS REASONABLE
BEST EFFORTS TO CAUSE SUCH REGISTRATION STATEMENTS TO BE DECLARED EFFECTIVE BY
THE COMMISSION (IF IT IS NOT AN AUTOMATIC SHELF REGISTRATION STATEMENT) SO THAT
A SHELF REGISTRATION STATEMENT REMAINS CONTINUOUSLY EFFECTIVE, SUBJECT TO
SECTION 2.2, WITH RESPECT TO RESALES OF REGISTRABLE SECURITIES AS AND FOR THE
PERIODS REQUIRED UNDER SECTION 2.1.1, EACH SUCH SUBSEQUENT REGISTRATION
STATEMENT TO CONSTITUTE A RESALE SHELF REGISTRATION STATEMENT HEREUNDER.


 


2.2.                             SUSPENSION OF USE OF REGISTRATION STATEMENT.


 


2.2.1                            UPON PRIOR WRITTEN NOTICE TO THE HOLDERS, THE
TRUST MAY SUSPEND THE USE OF A RESALE SHELF REGISTRATION STATEMENT PURSUANT TO
SECTION 2.1 ON UP TO TWO OCCASIONS DURING ANY PERIOD OF TWELVE CONSECUTIVE
MONTHS FOR A REASONABLE TIME SPECIFIED IN THE NOTICE BUT NOT EXCEEDING 90 DAYS
IN THE AGGREGATE DURING ANY SUCH TWELVE MONTH PERIOD (WHICH PERIOD MAY NOT BE
EXTENDED OR RENEWED), IF (I) THE BOARD DETERMINES IN GOOD FAITH THAT PERMITTING
SALES UNDER THE REGISTRATION STATEMENT WOULD MATERIALLY AND ADVERSELY AFFECT AN
OFFERING OF SECURITIES OF THE TRUST; (II) A PIGGY-BACK REGISTRATION (DEFINED
BELOW) IN WHICH HOLDERS WERE ABLE TO PARTICIPATE WAS COMPLETED WITHIN THE PRIOR
90 DAYS; OR (III) THE TRUST IS IN POSSESSION OF MATERIAL NON-PUBLIC INFORMATION
AND THE BOARD DETERMINES IN GOOD FAITH THAT THE DISCLOSURE OF SUCH INFORMATION
DURING THE PERIOD SPECIFIED IN SUCH NOTICE WOULD NOT BE IN THE BEST INTERESTS OF
THE TRUST.


 


2.2.2                            IF ALL REPORTS REQUIRED TO BE FILED BY THE
TRUST PURSUANT TO THE EXCHANGE ACT HAVE NOT BEEN FILED BY THE REQUIRED DATE
TAKING INTO ACCOUNT ANY PERMISSIBLE EXTENSION, UPON WRITTEN NOTICE THEREOF BY
THE TRUST TO THE HOLDERS, THE RIGHTS OF THE HOLDERS TO OFFER, SELL OR DISTRIBUTE
ANY REGISTRABLE SECURITIES PURSUANT TO ANY REGISTRATION STATEMENT OR TO REQUIRE
THE TRUST TO TAKE ACTION WITH RESPECT TO THE REGISTRATION OR SALE OF ANY
REGISTRABLE SECURITIES PURSUANT TO ANY REGISTRATION STATEMENT SHALL BE SUSPENDED
UNTIL THE DATE ON WHICH THE TRUST HAS FILED SUCH REPORTS, AND THE TRUST SHALL
NOTIFY THE HOLDERS IN WRITING AS PROMPTLY AS PRACTICABLE WHEN SUCH SUSPENSION IS
NO LONGER REQUIRED.


 


2.3.                             PIGGY-BACK REGISTRATION.


 


2.3.1                            PIGGY-BACK RIGHTS.  AT ANY TIME AFTER AUGUST 4,
2012 (THE THIRD ANNIVERSARY OF THE CLOSING OF THE TRANSACTIONS UNDER THE SHARE
PURCHASE AGREEMENT), IF THE TRUST PROPOSES TO FILE A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT WITH RESPECT TO AN OFFERING OF EQUITY SECURITIES BY THE
TRUST FOR ITS OWN ACCOUNT OR FOR SHAREHOLDERS OF THE TRUST FOR THEIR ACCOUNT AND
THE REGISTRATION FORM TO BE USED MAY BE USED FOR ANY REGISTRATION OF REGISTRABLE
SECURITIES OR IF THE TRUST PROPOSES TO CONDUCT AN OFFERING AT ANY TIME AFTER
AUGUST 4, 2012 USING ANY SUCH REGISTRATION STATEMENT FILED PRIOR TO AUGUST 4,
2012 FOR ITS OWN ACCOUNT OR FOR SHAREHOLDERS OF

 

6

--------------------------------------------------------------------------------



 


THE TRUST, THEN THE TRUST SHALL (A) GIVE WRITTEN NOTICE OF SUCH PROPOSED FILING
AND/OR OFFERING TO THE HOLDERS OF REGISTRABLE SECURITIES AS SOON AS PRACTICABLE
BUT IN NO EVENT LESS THAN TEN BUSINESS DAYS BEFORE THE ANTICIPATED FILING DATE,
WHICH NOTICE SHALL DESCRIBE THE AMOUNT AND TYPE OF SECURITIES TO BE INCLUDED IN
SUCH OFFERING, THE INTENDED METHOD(S) OF DISTRIBUTION, AND THE NAME OF THE
PROPOSED MANAGING UNDERWRITER(S), IF ANY, OF THE OFFERING, AND (B) OFFER TO THE
HOLDERS OF REGISTRABLE SECURITIES IN SUCH NOTICE THE OPPORTUNITY TO REGISTER THE
SALE OF SUCH NUMBER OF REGISTRABLE SECURITIES AS SUCH HOLDERS MAY REQUEST IN
WRITING WITHIN FIVE BUSINESS DAYS FOLLOWING RECEIPT OF SUCH NOTICE (A
“PIGGY-BACK REGISTRATION”).  IF AT ANY TIME AFTER GIVING WRITTEN NOTICE OF ITS
INTENTION TO REGISTER ANY SECURITIES AND PRIOR TO THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT FILED IN CONNECTION WITH SUCH REGISTRATION, THE TRUST
SHALL DETERMINE FOR ANY REASON NOT TO REGISTER OR TO DELAY REGISTRATION OF SUCH
SECURITIES, THE TRUST MAY, AT ITS ELECTION, GIVE WRITTEN NOTICE OF SUCH
DETERMINATION TO EACH HOLDER OF REGISTRABLE SECURITIES AND, (X) IN THE CASE OF A
DETERMINATION NOT TO REGISTER, SHALL BE RELIEVED OF ITS OBLIGATION TO REGISTER
ANY REGISTRABLE SECURITIES IN CONNECTION WITH SUCH REGISTRATION, AND (Y) IN THE
CASE OF A DETERMINATION TO DELAY REGISTERING, SHALL BE PERMITTED TO DELAY
REGISTERING ANY REGISTRABLE SECURITIES FOR THE SAME PERIOD AS THE DELAY IN
REGISTERING SUCH OTHER SECURITIES.  THE TRUST SHALL CAUSE SUCH REGISTRABLE
SECURITIES TO BE INCLUDED IN SUCH REGISTRATION AND SHALL USE ITS REASONABLE BEST
EFFORTS TO CAUSE THE MANAGING UNDERWRITER(S) OF A PROPOSED UNDERWRITTEN OFFERING
TO PERMIT THE REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN A PIGGY-BACK
REGISTRATION ON THE SAME TERMS AND CONDITIONS AS ANY SIMILAR SECURITIES OF THE
TRUST AND TO PERMIT THE SALE OR OTHER DISPOSITION OF SUCH REGISTRABLE SECURITIES
IN ACCORDANCE WITH THE INTENDED METHOD(S) OF DISTRIBUTION THEREOF.  ALL HOLDERS
OF REGISTRABLE SECURITIES PROPOSING TO DISTRIBUTE THEIR SECURITIES THROUGH A
PIGGY-BACK REGISTRATION THAT INVOLVES AN UNDERWRITER(S) SHALL ENTER INTO AN
UNDERWRITING AGREEMENT IN REASONABLE AND CUSTOMARY FORM WITH THE
UNDERWRITER(S) SELECTED FOR SUCH PIGGY-BACK REGISTRATION AND (II) COMPLETE AND
EXECUTE ALL QUESTIONNAIRES, POWERS-OF-ATTORNEY, INDEMNITIES, OPINIONS AND OTHER
DOCUMENTS REASONABLY REQUIRED UNDER THE TERMS OF SUCH UNDERWRITING AGREEMENT. 
NO REGISTRATION EFFECTED UNDER THIS SECTION 2.3 SHALL RELIEVE THE TRUST OF ITS
OBLIGATIONS TO EFFECT A RESALE SHELF REGISTRATION REQUIRED BY SECTION 2.1.


 


2.3.2                            REDUCTION OF OFFERING.  IF THE MANAGING
UNDERWRITER(S) FOR A PIGGY-BACK REGISTRATION THAT IS TO BE AN UNDERWRITTEN
OFFERING ADVISES THE TRUST AND THE HOLDERS OF REGISTRABLE SECURITIES THAT IN
THEIR OPINION THE DOLLAR AMOUNT OR NUMBER OF COMMON SHARES OR OTHER SECURITIES
WHICH THE TRUST DESIRES TO SELL, TAKEN TOGETHER WITH COMMON SHARES OR OTHER
SECURITIES, IF ANY, AS TO WHICH REGISTRATION HAS BEEN DEMANDED PURSUANT TO
WRITTEN CONTRACTUAL ARRANGEMENTS WITH THIRD PARTIES, THE REGISTRABLE SECURITIES
AS TO WHICH REGISTRATION HAS BEEN REQUESTED UNDER THIS SECTION 2.3, AND THE
COMMON SHARES OR OTHER SECURITIES, IF ANY, AS TO WHICH REGISTRATION HAS BEEN
REQUESTED PURSUANT TO THE WRITTEN CONTRACTUAL PIGGY-BACK REGISTRATION RIGHTS OF
OTHER SHAREHOLDERS OF THE TRUST, EXCEEDS THE MAXIMUM THRESHOLD, THEN THE TRUST
SHALL INCLUDE IN ANY SUCH REGISTRATION:


 

(A)                                             IF THE REGISTRATION IS
UNDERTAKEN FOR THE TRUST’S ACCOUNT:  (I) FIRST, THE COMMON SHARES OR OTHER
SECURITIES THAT THE TRUST DESIRES TO SELL THAT CAN BE SOLD WITHOUT EXCEEDING THE
MAXIMUM THRESHOLD; (II) SECOND, TO THE EXTENT THAT THE MAXIMUM THRESHOLD HAS NOT
BEEN REACHED UNDER THE FOREGOING CLAUSE (I), THE COMMON SHARES OR OTHER
SECURITIES, IF ANY, COMPRISED OF REGISTRABLE SECURITIES AS TO WHICH REGISTRATION
HAS BEEN REQUESTED PURSUANT TO THE TERMS HEREOF, PRO RATA ADJUSTED, THAT CAN BE
SOLD WITHOUT EXCEEDING THE MAXIMUM THRESHOLD; AND (III) THIRD, TO THE EXTENT
THAT THE MAXIMUM THRESHOLD HAS NOT BEEN REACHED UNDER THE

 

7

--------------------------------------------------------------------------------


 

FOREGOING CLAUSES (I) AND (II), THE COMMON SHARES OR OTHER SECURITIES FOR THE
ACCOUNT OF OTHER PERSONS THAT THE TRUST IS OBLIGATED TO REGISTER PURSUANT TO
WRITTEN CONTRACTUAL PIGGY-BACK REGISTRATION RIGHTS WITH SUCH PERSONS AND THAT
CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM THRESHOLD; AND

 

(B)                                            IF THE REGISTRATION IS A “DEMAND”
REGISTRATION UNDERTAKEN AT THE DEMAND OF ONE OR MORE PARTIES OTHER THAN THE
TRUST, (I) FIRST, THE COMMON SHARES OR OTHER SECURITIES FOR THE ACCOUNT OF SUCH
DEMANDING PARTIES THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM THRESHOLD;
(II) SECOND, TO THE EXTENT THAT THE MAXIMUM THRESHOLD HAS NOT BEEN REACHED UNDER
THE FOREGOING CLAUSE (I), THE COMMON SHARES OR OTHER SECURITIES THAT THE TRUST
DESIRES TO SELL THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM THRESHOLD;
(III) THIRD, TO THE EXTENT THAT THE MAXIMUM THRESHOLD HAS NOT BEEN REACHED UNDER
THE FOREGOING CLAUSES (I) AND (II), THE COMMON SHARES OR OTHER SECURITIES, IF
ANY, COMPRISED OF REGISTRABLE SECURITIES AS TO WHICH REGISTRATION HAS BEEN
REQUESTED PURSUANT TO THE TERMS HEREOF, PRO RATA ADJUSTED, THAT CAN BE SOLD
WITHOUT EXCEEDING THE MAXIMUM THRESHOLD; AND (IV) FOURTH, TO THE EXTENT THAT THE
MAXIMUM THRESHOLD HAS NOT BEEN REACHED UNDER THE FOREGOING CLAUSES (I), (II) AND
(III), THE COMMON SHARES OR OTHER SECURITIES, IF ANY, FOR THE ACCOUNT OF OTHER
PERSONS THAT THE TRUST IS OBLIGATED TO REGISTER PURSUANT TO WRITTEN CONTRACTUAL
PIGGY-BACK REGISTRATION RIGHTS WITH SUCH PERSONS THAT CAN BE SOLD WITHOUT
EXCEEDING THE MAXIMUM THRESHOLD.

 


2.3.3                            WITHDRAWAL.  ANY HOLDER OF REGISTRABLE
SECURITIES MAY ELECT TO WITHDRAW SUCH HOLDER’S REQUEST FOR INCLUSION OF
REGISTRABLE SECURITIES IN ANY PIGGY-BACK REGISTRATION BY GIVING WRITTEN NOTICE
TO THE TRUST OF SUCH REQUEST TO WITHDRAW PRIOR TO THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT OR FILING OF A PROSPECTUS NAMING SUCH HOLDER AS A SELLING
SHAREHOLDER, AS APPLICABLE.  THE TRUST (WHETHER ON ITS OWN DETERMINATION OR AS
THE RESULT OF A WITHDRAWAL BY PERSONS MAKING A DEMAND PURSUANT TO WRITTEN
CONTRACTUAL OBLIGATIONS) MAY WITHDRAW A REGISTRATION STATEMENT AT ANY TIME PRIOR
TO THE EFFECTIVENESS OF THE REGISTRATION STATEMENT WITHOUT THEREBY INCURRING ANY
LIABILITY TO THE HOLDERS OF REGISTRABLE SECURITIES.  NOTWITHSTANDING ANY SUCH
WITHDRAWAL, THE TRUST SHALL PAY ALL EXPENSES INCURRED BY THE HOLDERS OF
REGISTRABLE SECURITIES IN CONNECTION WITH SUCH PIGGY-BACK REGISTRATION AS
PROVIDED IN SECTION 4.3.


 


3.                         RESTRICTIONS ON PUBLIC SALE BY THE TRUST.


 

If requested by the lead underwriter(s) in any underwritten offering, the Trust
agrees not to effect any public sale or distribution (other than, in the case of
the Trust, in connection with (a) any merger, acquisition or similar transaction
that involves the public offering of securities, (b) public sales or
distributions solely by and for the account of the Trust of securities issued
pursuant to any employee benefit or similar plan, including employee stock and
stock option plans or, (c) any dividend reinvestment plan), of any securities
during the period commencing on the date the Trust receives a request for an
underwritten offering from any Holder and continuing until 90 days after the
commencement of an underwritten offering (or for such shorter period as the lead
underwriter(s) shall request) unless earlier terminated by the lead
underwriter(s) in such underwritten offering.

 


4.                         REGISTRATION PROCEDURES.


 


4.1.                             FILINGS.  IN CONNECTION WITH THE FILING OF ANY
REGISTRATION STATEMENT AS PROVIDED IN

 

8

--------------------------------------------------------------------------------



 


THIS AGREEMENT, THE PARAGRAPHS BELOW SHALL BE APPLICABLE:


 


4.1.1                            FILING REGISTRATION STATEMENT.  THE TRUST SHALL
(A) AS EXPEDITIOUSLY AS REASONABLY POSSIBLE PREPARE AND FILE WITH THE COMMISSION
A REGISTRATION STATEMENT ON ANY FORM FOR WHICH THE TRUST THEN QUALIFIES OR WHICH
COUNSEL FOR THE TRUST SHALL DEEM APPROPRIATE AND WHICH FORM SHALL BE AVAILABLE
FOR THE SALE OF ALL REGISTRABLE SECURITIES TO BE REGISTERED THEREUNDER IN
ACCORDANCE WITH THE INTENDED METHOD(S) OF DISTRIBUTION THEREOF, WHICH SHALL
COMPLY AS TO FORM WITH THE REQUIREMENTS OF THE APPLICABLE FORM AND INCLUDE ALL
FINANCIAL STATEMENTS REQUIRED BY THE SEC TO BE FILED THEREWITH, (B) USE ITS
REASONABLE BEST EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BE DECLARED (IF
IT IS NOT AN AUTOMATIC SHELF REGISTRATION STATEMENT) AND REMAIN EFFECTIVE FOR
THE PERIOD REQUIRED BY SECTION 4.1.3, (C) NOT TAKE ANY ACTION THAT WOULD CAUSE A
REGISTRATION STATEMENT TO CONTAIN A MATERIAL MISSTATEMENT OR OMISSION OR TO BE
NOT EFFECTIVE AND USABLE FOR RESALE OF REGISTRABLE SECURITIES DURING THE PERIOD
THAT SUCH REGISTRATION STATEMENT IS REQUIRED TO BE EFFECTIVE AND USABLE, (D) USE
ITS REASONABLE BEST EFFORTS TO CAUSE EACH REGISTRATION STATEMENT AND THE RELATED
PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT THERETO, AS OF THE EFFECTIVE DATE OF
SUCH REGISTRATION STATEMENT, AMENDMENT OR SUPPLEMENT TO COMPLY IN ALL MATERIAL
RESPECTS WITH ANY REQUIREMENTS OF THE SECURITIES ACT AND THE RULES AND
REGULATIONS OF THE SEC AND (E) CAUSE SUCH REGISTRATION STATEMENT AND THE RELATED
PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT THERETO NOT TO CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING DURING THE PERIOD THAT SUCH REGISTRATION
STATEMENT IS REQUIRED TO BE EFFECTIVE AND USABLE.


 


4.1.2                            COPIES.  THE TRUST SHALL, UPON REQUEST, PRIOR
TO FILING A REGISTRATION STATEMENT OR PROSPECTUS IN RESPECT OF REGISTRABLE
SECURITIES, OR ANY AMENDMENT OR SUPPLEMENT THERETO, FURNISH WITHOUT CHARGE TO
THE HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION, ANY
UNDERWRITER AND SUCH HOLDERS’ OR UNDERWRITER’S LEGAL COUNSEL, COPIES OF SUCH
REGISTRATION STATEMENT AS PROPOSED TO BE FILED, EACH AMENDMENT AND SUPPLEMENT TO
SUCH REGISTRATION STATEMENT (IN EACH CASE INCLUDING ALL EXHIBITS THERETO AND
DOCUMENTS INCORPORATED BY REFERENCE THEREIN), THE PROSPECTUS INCLUDED IN SUCH
REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS) AND SUCH OTHER
DOCUMENTS AS THE HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN SUCH
REGISTRATION, UNDERWRITER OR LEGAL COUNSEL FOR ANY SUCH HOLDERS OR UNDERWRITER
MAY REASONABLY REQUEST.  FOLLOWING THE FILING OF SUCH REGISTRATION STATEMENT,
THE TRUST SHALL FURNISH TO THE HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN
SUCH REGISTRATION (IN EACH CASE IN AN ELECTRONIC FORMAT, UNLESS OTHERWISE
REQUIRED BY APPLICABLE LAW), WITHOUT CHARGE, SUCH NUMBER OF COPIES OF SUCH
REGISTRATION STATEMENT, EACH AMENDMENT AND SUPPLEMENT THERETO (IN EACH CASE
INCLUDING ALL EXHIBITS THERETO AND DOCUMENTS INCORPORATED BY REFERENCE THEREIN),
THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT (INCLUDING EACH
PRELIMINARY PROSPECTUS) AND SUCH OTHER DOCUMENTS AS THE HOLDERS OF REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION, UNDERWRITER OR LEGAL COUNSEL FOR ANY
SUCH HOLDERS OR UNDERWRITER MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE
DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY SUCH HOLDERS.  EACH HOLDER OF
REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION STATEMENT SHALL HAVE THE
RIGHT TO REQUEST IN WRITING THAT THE TRUST MODIFY ANY INFORMATION CONTAINED IN
SUCH REGISTRATION STATEMENT, AMENDMENT AND SUPPLEMENT THERETO PERTAINING SOLELY
TO SUCH HOLDER OR WHICH SUCH COUNSEL TO HOLDER MAY REASONABLY REQUEST IN ORDER
TO ENSURE THAT THE REGISTRATION STATEMENT COMPLIES WITH THE SECURITIES ACT AND
THE RULES AND REGULATIONS PROMULGATED THEREUNDER AND THE TRUST SHALL USE ITS
REASONABLE BEST EFFORTS TO COMPLY WITH SUCH REQUEST; PROVIDED, HOWEVER, THAT THE
TRUST SHALL NOT HAVE ANY OBLIGATION TO SO MODIFY ANY INFORMATION IF THE TRUST
REASONABLY EXPECTS THAT SO DOING WOULD

 

9

--------------------------------------------------------------------------------



 


CAUSE THE PROSPECTUS TO CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT
TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING.


 


4.1.3                            AMENDMENTS AND SUPPLEMENTS.  THE TRUST SHALL
PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS, INCLUDING POST-EFFECTIVE
AMENDMENTS, AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE AND IN COMPLIANCE WITH THE PROVISIONS OF THE SECURITIES ACT
UNTIL ALL REGISTRABLE SECURITIES AND OTHER SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT HAVE BEEN DISPOSED OF IN ACCORDANCE WITH THE INTENDED
METHOD(S) OF DISTRIBUTION SET FORTH IN SUCH REGISTRATION STATEMENT OR SUCH
SECURITIES HAVE BEEN WITHDRAWN.


 


4.1.4                            NOTIFICATION.  AFTER THE FILING OF A
REGISTRATION STATEMENT, THE TRUST SHALL PROMPTLY, AND IN NO EVENT MORE THAN
THREE BUSINESS DAYS AFTER SUCH FILING, NOTIFY THE HOLDERS OF REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT OF SUCH FILING, AND SHALL
FURTHER PROMPTLY NOTIFY SUCH HOLDERS OF THE OCCURRENCE, AND IN NO EVENT MORE
THAN THREE BUSINESS DAYS AFTER SUCH OCCURRENCE OF ANY OF THE FOLLOWING AND, IF
REQUESTED BY ANY HOLDER, CONFIRM SUCH ADVICE IN WRITING:  (A) WHEN SUCH
REGISTRATION STATEMENT BECOMES EFFECTIVE; (B) WHEN ANY POST-EFFECTIVE AMENDMENT
TO SUCH REGISTRATION STATEMENT BECOMES EFFECTIVE; (C) THE ISSUANCE BY THE
COMMISSION OF ANY STOP ORDER (AND THE TRUST SHALL TAKE ALL REASONABLE ACTIONS
REQUIRED TO PREVENT THE ENTRY OF SUCH STOP ORDER OR TO REMOVE IT IF ENTERED);
AND (D) ANY REQUEST BY THE COMMISSION FOR ANY AMENDMENT OR SUPPLEMENT TO SUCH
REGISTRATION STATEMENT OR ANY PROSPECTUS RELATING THERETO OR FOR ADDITIONAL
INFORMATION OR OF THE OCCURRENCE OF AN EVENT REQUIRING THE PREPARATION OF A
SUPPLEMENT OR AMENDMENT TO SUCH PROSPECTUS SO THAT, AS THEREAFTER DELIVERED TO
THE PURCHASERS OF THE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT, SUCH
PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING, AND PROMPTLY MAKE AVAILABLE TO THE HOLDERS OF
REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT ANY SUCH
SUPPLEMENT OR AMENDMENT; EXCEPT THAT BEFORE FILING WITH THE COMMISSION A
REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO,
INCLUDING DOCUMENTS INCORPORATED BY REFERENCE, THE TRUST SHALL FURNISH TO THE
HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT AND TO
THE LEGAL COUNSEL FOR ANY SUCH HOLDERS, COPIES OF ALL SUCH DOCUMENTS PROPOSED TO
BE FILED SUFFICIENTLY IN ADVANCE OF FILING TO PROVIDE SUCH HOLDERS AND LEGAL
COUNSEL WITH A REASONABLE OPPORTUNITY TO REVIEW SUCH DOCUMENTS AND COMMENT
THEREON, AND THE TRUST SHALL NOT FILE ANY REGISTRATION STATEMENT OR PROSPECTUS
OR AMENDMENT OR SUPPLEMENT THERETO, INCLUDING DOCUMENTS INCORPORATED BY
REFERENCE, TO WHICH SUCH HOLDERS OR THEIR LEGAL COUNSEL SHALL REASONABLY
OBJECT.  THE TRUST SHALL USE ITS REASONABLE BEST EFFORTS TO OBTAIN THE
WITHDRAWAL OF ANY ORDER SUSPENDING THE EFFECTIVENESS OR QUALIFICATION OF A
REGISTRATION STATEMENT OR SUSPENDING OR PREVENTING THE USE OF ANY RELATED
PROSPECTUS AT THE EARLIEST POSSIBLE TIME.


 


4.1.5                            STATE SECURITIES LAWS COMPLIANCE.  THE TRUST
SHALL USE ITS REASONABLE BEST EFFORTS TO (A) REGISTER OR QUALIFY THE REGISTRABLE
SECURITIES COVERED BY THE REGISTRATION STATEMENT UNDER SUCH SECURITIES OR “BLUE
SKY” LAWS OF SUCH JURISDICTIONS IN THE UNITED STATES AS THE HOLDERS OF
REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT (IN LIGHT OF
THEIR INTENDED PLAN OF DISTRIBUTION) MAY REASONABLY REQUEST AND (B) TAKE SUCH
ACTION AS REASONABLY NECESSARY TO CAUSE SUCH REGISTRABLE SECURITIES COVERED BY
THE REGISTRATION STATEMENT TO BE REGISTERED WITH OR

 

10

--------------------------------------------------------------------------------

 


APPROVED BY SUCH OTHER GOVERNMENTAL AUTHORITIES AS MAY BE NECESSARY BY VIRTUE OF
THE BUSINESS AND OPERATIONS OF THE TRUST AND DO ANY AND ALL OTHER ACTS AND
THINGS THAT MAY BE NECESSARY OR ADVISABLE TO ENABLE THE HOLDERS OF REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT TO CONSUMMATE THE DISPOSITION
OF SUCH REGISTRABLE SECURITIES IN SUCH JURISDICTIONS; PROVIDED, HOWEVER, THAT
THE TRUST SHALL NOT BE REQUIRED TO QUALIFY GENERALLY TO DO BUSINESS IN ANY
JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS
PARAGRAPH, CONSENT TO GENERAL SERVICE OF PROCESS IN ANY SUCH JURISDICTION OR
SUBJECT ITSELF TO TAXATION IN ANY SUCH JURISDICTION.


 


4.1.6                            AGREEMENTS FOR DISPOSITION.  THE TRUST SHALL
ENTER INTO CUSTOMARY AGREEMENTS (INCLUDING, IF APPLICABLE, AN UNDERWRITING
AGREEMENT IN CUSTOMARY FORM) AND TAKE SUCH OTHER ACTIONS AS ARE REASONABLY
REQUIRED IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH REGISTRABLE
SECURITIES.  SUCH HOLDERS OF REGISTRABLE SECURITIES SHALL AGREE TO SUCH
REPRESENTATIONS, WARRANTIES, COVENANTS AND INDEMNIFICATION AND CONTRIBUTION
OBLIGATIONS FOR SELLING SHAREHOLDERS AS ARE CUSTOMARILY CONTAINED IN AGREEMENTS
OF THAT TYPE USED BY THE UNDERWRITERS.


 


4.1.7                            COOPERATION.  (A) THE CHIEF EXECUTIVE OFFICER
OF THE TRUST, THE CHIEF FINANCIAL OFFICER OF THE TRUST AND ALL OTHER OFFICERS
AND MEMBERS OF THE MANAGEMENT OF THE TRUST, INCLUDING APPLICABLE OFFICERS AND
EMPLOYEES OF PNMAC CAPITAL MANAGEMENT, LLC, THE EXTERNAL MANAGER OF THE TRUST,
SHALL COOPERATE FULLY IN ANY OFFERING OF REGISTRABLE SECURITIES HEREUNDER, WHICH
COOPERATION SHALL INCLUDE, WITHOUT LIMITATION, THE PREPARATION OF THE
REGISTRATION STATEMENT WITH RESPECT TO SUCH OFFERING AND ALL OTHER OFFERING
MATERIALS AND RELATED DOCUMENTS, AND PARTICIPATION IN MEETINGS WITH
UNDERWRITERS, ATTORNEYS, ACCOUNTANTS AND POTENTIAL PURCHASERS, INCLUDING WITHOUT
LIMITATION, PARTICIPATION IN ANY ROADSHOW FOR AN UNDERWRITTEN OFFERING.


 

(B)                                            THE TRUST SHALL, UPON REQUEST,
FURNISH TO THE LEAD UNDERWRITER OF AN UNDERWRITTEN OFFERING OF REGISTRABLE
SECURITIES, IF ANY, WITHOUT CHARGE, AT LEAST ONE SIGNED COPY OF EACH
REGISTRATION STATEMENT AND ANY POST-EFFECTIVE AMENDMENT THERETO, INCLUDING
FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY
REFERENCE AND ALL EXHIBITS; AND FURNISH TO EACH HOLDER OF REGISTRABLE
SECURITIES, WITHOUT CHARGE, AT LEAST ONE CONFORMED COPY OF EACH REGISTRATION
STATEMENT AND ANY POST-EFFECTIVE AMENDMENT THERETO (WITHOUT DOCUMENTS
INCORPORATED THEREIN BY REFERENCE OR EXHIBITS THERETO, UNLESS REQUESTED) AND
SHALL COOPERATE WITH THE SELLING HOLDERS OF REGISTRABLE SECURITIES AND THE LEAD
UNDERWRITER OF AN UNDERWRITTEN OFFERING OF REGISTRABLE SECURITIES, IF ANY, TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING
REGISTRABLE SECURITIES TO BE SOLD AND NOT BEARING ANY RESTRICTIVE LEGENDS; AND
ENABLE SUCH REGISTRABLE SECURITIES TO BE IN SUCH DENOMINATIONS (CONSISTENT WITH
THE PROVISIONS OF THE GOVERNING DOCUMENTS THEREOF) AND REGISTERED IN SUCH NAMES
AS THE SELLING HOLDERS OR THE LEAD UNDERWRITER OF AN UNDERWRITTEN OFFERING OF
REGISTRABLE SECURITIES, IF ANY, MAY REASONABLY REQUEST AT LEAST THREE BUSINESS
DAYS PRIOR TO ANY SALE OF REGISTRABLE SECURITIES.

 


4.1.8                            RECORDS.  THE TRUST SHALL MAKE AVAILABLE FOR
INSPECTION BY THE HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN SUCH
REGISTRATION STATEMENT, ANY UNDERWRITER PARTICIPATING IN ANY DISPOSITION
PURSUANT TO SUCH REGISTRATION STATEMENT AND ANY ATTORNEY, ACCOUNTANT OR OTHER
PROFESSIONAL RETAINED BY ANY HOLDER OF REGISTRABLE SECURITIES INCLUDED IN SUCH
REGISTRATION STATEMENT OR ANY UNDERWRITER (COLLECTIVELY, THE “INSPECTORS”), ALL
FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE
TRUST (COLLECTIVELY, THE “RECORDS”) AS SHALL

 

11

--------------------------------------------------------------------------------



 


BE REASONABLY NECESSARY TO ENABLE THEM TO EXERCISE THEIR DUE DILIGENCE
RESPONSIBILITY, AND CAUSE THE TRUST’S OFFICERS, TRUSTEES AND EMPLOYEES TO SUPPLY
ALL INFORMATION REASONABLY REQUESTED BY ANY OF THEM IN CONNECTION WITH SUCH
REGISTRATION STATEMENT.  RECORDS WHICH THE TRUST DETERMINES, IN GOOD FAITH, TO
BE CONFIDENTIAL AND WHICH IT NOTIFIES THE INSPECTORS ARE CONFIDENTIAL SHALL NOT
BE DISCLOSED BY THE INSPECTORS UNLESS (I) THE DISCLOSURE OF SUCH RECORDS IS
NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN SUCH REGISTRATION
STATEMENT OR (II) THE RELEASE OF SUCH RECORDS IS ORDERED PURSUANT TO A SUBPOENA
OR OTHER ORDER FROM A COURT OF COMPETENT JURISDICTION.  EACH HOLDER OF
REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT AGREES THAT
INFORMATION OBTAINED BY IT AS A RESULT OF SUCH INSPECTIONS SHALL BE DEEMED
CONFIDENTIAL AND SHALL NOT BE USED BY IT AS THE BASIS FOR ANY MARKET
TRANSACTIONS IN THE SECURITIES OF THE TRUST UNLESS AND UNTIL SUCH IS MADE
GENERALLY AVAILABLE TO THE PUBLIC.  EACH HOLDER OF REGISTRABLE SECURITIES
INCLUDED IN SUCH REGISTRATION STATEMENT FURTHER AGREES THAT IT WILL, UPON
LEARNING THAT DISCLOSURE OF SUCH RECORDS IS SOUGHT IN A COURT OF COMPETENT
JURISDICTION, GIVE NOTICE TO THE TRUST AND ALLOW THE TRUST, AT ITS EXPENSE, TO
UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF THE RECORDS DEEMED
CONFIDENTIAL.


 


4.1.9                            OPINIONS AND COMFORT LETTERS.  IF AN
UNDERWRITTEN OFFERING IS EFFECTED OFF THE RESALE SHELF REGISTRATION STATEMENT,
OR IF A REGISTRATION STATEMENT IN RESPECT OF REGISTRABLE SECURITIES INCLUDES AN
UNDERWRITTEN OFFERING, THE TRUST SHALL FURNISH (A) ANY OPINION OF COUNSEL TO THE
TRUST DELIVERED TO ANY UNDERWRITER AND (B) ANY COMFORT LETTER FROM THE TRUST’S
INDEPENDENT PUBLIC ACCOUNTANTS DELIVERED TO ANY UNDERWRITER, EACH IN THE FORM
REASONABLY REQUESTED BY COUNSEL TO SUCH UNDERWRITER AND SHALL FURNISH TO EACH
HOLDER OF REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT A
SIGNED COUNTERPART, ADDRESSED TO SUCH HOLDER, OF ANY SUCH OPINION OF COUNSEL OR
COMFORT LETTER.


 


4.1.10                      EARNINGS STATEMENT.  THE TRUST SHALL MAKE AVAILABLE
TO ITS SHAREHOLDERS, AS SOON AS PRACTICABLE BUT NOT MORE THAN 12 MONTHS AFTER
THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT, AN EARNINGS STATEMENT
SATISFYING THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT AND RULE 158
THEREUNDER.


 


4.1.11                      LISTING.  TO THE EXTENT ANY REGISTRABLE SECURITIES
ARE NOT THEN LISTED ON AN EXCHANGE, THE TRUST SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO CAUSE ALL REGISTRABLE SECURITIES INCLUDED IN ANY
REGISTRATION STATEMENT TO BE LISTED ON SUCH EXCHANGES OR OTHERWISE DESIGNATED
FOR TRADING IN THE SAME MANNER AS SIMILAR SECURITIES ISSUED BY THE TRUST ARE
THEN LISTED OR DESIGNATED.


 


4.2.                             OBLIGATION TO SUSPEND DISTRIBUTION.  UPON
RECEIPT OF ANY NOTICE FROM THE TRUST OF THE HAPPENING OF ANY EVENT OF THE KIND
DESCRIBED IN SECTION 4.1.4(D), EACH HOLDER OF REGISTRABLE SECURITIES INCLUDED IN
ANY REGISTRATION SHALL IMMEDIATELY DISCONTINUE DISPOSITION OF SUCH REGISTRABLE
SECURITIES PURSUANT TO THE REGISTRATION STATEMENT COVERING SUCH REGISTRABLE
SECURITIES UNTIL SUCH HOLDER RECEIVES THE SUPPLEMENTED OR AMENDED PROSPECTUS
CONTEMPLATED BY SECTION 4.1.4(D) AND, IF SO DIRECTED BY THE TRUST, EACH SUCH
HOLDER WILL DESTROY ALL COPIES, OTHER THAN PERMANENT FILE COPIES THEN IN SUCH
HOLDER’S POSSESSION, OF THE MOST RECENT PROSPECTUS COVERING SUCH REGISTRABLE
SECURITIES AT THE TIME OF RECEIPT OF SUCH NOTICE.


 


4.3.                             REGISTRATION EXPENSES.  THE TRUST SHALL PAY THE
FOLLOWING COSTS AND EXPENSES INCURRED IN CONNECTION WITH (A) ANY RESALE SHELF
REGISTRATION PURSUANT TO SECTION 2.1 AND (B) ANY

 

12

--------------------------------------------------------------------------------



 


PIGGY-BACK REGISTRATION PURSUANT TO SECTION 2.3, AND ALL EXPENSES INCURRED IN
PERFORMING OR COMPLYING WITH ITS OTHER OBLIGATIONS UNDER THIS AGREEMENT, WHETHER
OR NOT THE REGISTRATION STATEMENT BECOMES EFFECTIVE, INCLUDING, WITHOUT
LIMITATION:  (I) ALL REGISTRATION AND FILING FEES; (II) FEES AND EXPENSES OF
COMPLIANCE WITH SECURITIES OR “BLUE SKY” LAWS (INCLUDING FEES AND DISBURSEMENTS
OF COUNSEL IN CONNECTION WITH BLUE SKY QUALIFICATIONS OF THE REGISTRABLE
SECURITIES); (III) PRINTING EXPENSES; (IV) THE FEES AND EXPENSES INCURRED IN
CONNECTION WITH THE LISTING OF THE REGISTRABLE SECURITIES AS REQUIRED BY
SECTION 4.1.11; (V) FINANCIAL INDUSTRY REGULATORY AUTHORITY, INC. FEES;
(VI) FEES AND DISBURSEMENTS OF COUNSEL FOR THE TRUST AND FEES AND EXPENSES FOR
INDEPENDENT PUBLIC ACCOUNTANTS RETAINED BY THE TRUST (INCLUDING THE EXPENSES OR
COSTS ASSOCIATED WITH THE DELIVERY OF ANY OPINIONS OR COMFORT LETTERS REQUESTED
PURSUANT TO SECTION 4.1.9); (VII) THE FEES AND EXPENSES OF ANY SPECIAL EXPERTS
RETAINED BY THE TRUST IN CONNECTION WITH SUCH REGISTRATION; AND (VIII) THE
REASONABLE FEES AND EXPENSES OF ONE LEGAL COUNSEL SELECTED BY THE HOLDERS OF A
MAJORITY-IN-INTEREST OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH
REGISTRATION.  THE TRUST SHALL HAVE NO OBLIGATION TO PAY ANY OTHER COSTS OR
EXPENSES IN THE COURSE OF THE TRANSACTION CONTEMPLATED HEREBY, INCLUDING
UNDERWRITING DISCOUNTS OR SELLING COMMISSIONS ATTRIBUTABLE TO THE REGISTRABLE
SECURITIES BEING SOLD BY THE HOLDERS THEREOF, WHICH UNDERWRITING DISCOUNTS OR
SELLING COMMISSIONS SHALL BE BORNE BY SUCH HOLDERS.


 

The Trust shall have the right to exclude any Holder that does not comply with
the preceding sentence from the applicable Registration.

 

The obligation of the Trust to bear the expenses described in this Section 4.3
shall apply irrespective of whether a registration becomes effective, is
withdrawn or suspended, is converted to another form of registration and
irrespective of when any of the foregoing shall occur.

 


4.4.                             INFORMATION.  IN CONNECTION WITH THE FILING OF
ANY REGISTRATION STATEMENT COVERING REGISTRABLE SECURITIES, THE HOLDERS OF
REGISTRABLE SECURITIES SHALL PROVIDE SUCH INFORMATION AS MAY REASONABLY BE
REQUESTED BY THE TRUST IN CONNECTION WITH THE PREPARATION OF ANY REGISTRATION
STATEMENT IN ORDER TO EFFECT THE REGISTRATION OF ANY REGISTRABLE SECURITIES
UNDER THE SECURITIES ACT PURSUANT TO SECTION 2 AND IN CONNECTION WITH THE
TRUST’S OBLIGATION TO COMPLY WITH FEDERAL AND APPLICABLE STATE SECURITIES LAWS. 
IF A HOLDER FAILS TO PROVIDE SUCH INFORMATION AFTER REASONABLY REQUESTED, THE
TRUST MAY OMIT SUCH HOLDER’S REGISTRABLE SECURITIES FROM SUCH REGISTRATION
STATEMENT.


 


5.                         INDEMNIFICATION AND CONTRIBUTION.


 


5.1.                             INDEMNIFICATION BY THE TRUST.  THE TRUST AGREES
TO INDEMNIFY AND HOLD HARMLESS TO THE FULLEST EXTENT PERMITTED BY LAW EACH
HOLDER OF REGISTRABLE SECURITIES, AND EACH OF THEIR RESPECTIVE OFFICERS,
EMPLOYEES, AFFILIATES, TRUSTEES, DIRECTORS, PARTNERS, MEMBERS, ATTORNEYS AND
AGENTS, AND EACH PERSON, IF ANY, WHO CONTROLS (WITHIN THE MEANING OF SECTION 15
OF THE SECURITIES ACT OR SECTION 20(A) OF THE EXCHANGE ACT) SUCH HOLDER OF
REGISTRABLE SECURITIES FROM AND AGAINST ANY EXPENSES, LOSSES, JUDGMENTS, CLAIMS,
DAMAGES OR LIABILITIES (“LOSSES”) ARISING OUT OF OR BASED UPON ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT UNDER WHICH THE SALE OF SUCH REGISTRABLE SECURITIES WAS
REGISTERED UNDER THE SECURITIES ACT, PROSPECTUS (INCLUDING ANY PRELIMINARY
PROSPECTUS), OR ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO, OR ARISING OUT OF
OR BASED UPON ANY OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,

 

13

--------------------------------------------------------------------------------



 


IN THE CASE OF THE PROSPECTUS IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING; PROVIDED, HOWEVER, THAT THE TRUST WILL NOT BE LIABLE
IN ANY SUCH CASE TO ANY HOLDER TO THE EXTENT THAT ANY SUCH LOSS ARISES OUT OF OR
IS BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR
ALLEGED OMISSION MADE IN SUCH REGISTRATION STATEMENT, PROSPECTUS, OR ANY SUCH
AMENDMENT THEREOF OR SUPPLEMENT THERETO, IN RELIANCE UPON AND IN CONFORMITY WITH
INFORMATION FURNISHED TO THE TRUST, IN WRITING, BY SUCH HOLDER EXPRESSLY FOR USE
THEREIN.


 


5.2.                             INDEMNIFICATION BY HOLDERS OF REGISTRABLE
SECURITIES.  IN CONNECTION WITH ANY REGISTRATION STATEMENT IN WHICH A HOLDER IS
PARTICIPATING AND AS A CONDITION TO SUCH PARTICIPATION, EACH HOLDER OF
REGISTRABLE SECURITIES AGREES, SEVERALLY AND NOT JOINTLY, TO INDEMNIFY AND HOLD
HARMLESS TO THE FULLEST EXTENT PERMITTED BY LAW THE TRUST, AND EACH OF ITS
OFFICERS, EMPLOYEES, AFFILIATES, TRUSTEES AND AGENTS, AND EACH PERSON WHO
CONTROLS THE TRUST WITHIN THE MEANING OF THE SECURITIES ACT AND EACH UNDERWRITER
(IF ANY), AND EACH PERSON, IF ANY, WHO CONTROLS SUCH UNDERWRITER WITHIN THE
MEANING OF THE SECURITIES ACT, AGAINST ANY LOSSES, INSOFAR AS SUCH LOSSES (OR
ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT
OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION
STATEMENT UNDER WHICH THE SALE OF SUCH REGISTRABLE SECURITIES WAS REGISTERED
UNDER THE SECURITIES ACT, PROSPECTUS (INCLUDING ANY PRELIMINARY PROSPECTUS), OR
ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO, OR ARISE OUT OF OR ARE BASED UPON
ANY OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENT THEREIN, IN THE CASE OF THE
PROSPECTUS IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING, IF THE STATEMENT OR OMISSION WAS MADE IN RELIANCE UPON AND IN
CONFORMITY WITH INFORMATION FURNISHED IN WRITING TO THE TRUST BY SUCH HOLDER
EXPRESSLY FOR USE THEREIN.  EACH HOLDER’S INDEMNIFICATION OBLIGATIONS HEREUNDER
SHALL BE SEVERAL AND NOT JOINT AND SHALL BE LIMITED TO THE AMOUNT OF GROSS
PROCEEDS ACTUALLY RECEIVED BY SUCH HOLDER FROM SALES OF REGISTRABLE SECURITIES
GIVING RISE TO SUCH OBLIGATIONS.


 

Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Trust or any Indemnified Party and
shall survive the transfer of such securities by any Holder.

 


5.3.                             CONDUCT OF INDEMNIFICATION PROCEEDINGS. 
PROMPTLY AFTER RECEIPT BY ANY PERSON OF ANY NOTICE OF ANY LOSS OR ANY ACTION IN
RESPECT OF WHICH INDEMNITY MAY BE SOUGHT PURSUANT TO SECTION 5.1 OR 5.2, SUCH
PERSON (THE “INDEMNIFIED PARTY”) SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE
MADE AGAINST ANY OTHER PERSON FOR INDEMNIFICATION HEREUNDER, NOTIFY SUCH OTHER
PERSON (THE “INDEMNIFYING PARTY”) IN WRITING OF THE LOSS OR ACTION; PROVIDED,
HOWEVER, THAT THE FAILURE BY THE INDEMNIFIED PARTY TO NOTIFY THE INDEMNIFYING
PARTY SHALL NOT RELIEVE THE INDEMNIFYING PARTY FROM ANY LIABILITY WHICH THE
INDEMNIFYING PARTY MAY HAVE TO SUCH INDEMNIFIED PARTY HEREUNDER, EXCEPT AND
SOLELY TO THE EXTENT THE INDEMNIFYING PARTY IS ACTUALLY AND MATERIALLY
PREJUDICED BY SUCH FAILURE.  IF THE INDEMNIFIED PARTY IS SEEKING INDEMNIFICATION
WITH RESPECT TO ANY CLAIM OR ACTION BROUGHT AGAINST THE INDEMNIFIED PARTY, THEN
THE INDEMNIFYING PARTY SHALL BE ENTITLED TO PARTICIPATE IN SUCH CLAIM OR ACTION,
AND, TO THE EXTENT THAT IT WISHES, JOINTLY WITH ALL OTHER INDEMNIFYING PARTIES,
TO ASSUME CONTROL OF THE DEFENSE THEREOF WITH COUNSEL REASONABLY SATISFACTORY TO
THE INDEMNIFIED PARTY.  AFTER NOTICE FROM THE INDEMNIFYING PARTY TO THE
INDEMNIFIED PARTY OF ITS ELECTION TO ASSUME CONTROL OF THE DEFENSE OF SUCH CLAIM
OR ACTION, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO THE INDEMNIFIED PARTY
FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY
IN CONNECTION WITH THE DEFENSE THEREOF OTHER THAN

 

14

--------------------------------------------------------------------------------



 


REASONABLE COSTS OF INVESTIGATION; PROVIDED, HOWEVER, THAT IN ANY ACTION IN
WHICH BOTH THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY ARE NAMED AS
DEFENDANTS OR IF SUCH INDEMNIFIED PARTY OR PARTIES DETERMINES IN GOOD FAITH THAT
A CONFLICT OF INTEREST EXISTS AND THAT THEREFORE IT IS ADVISABLE FOR SUCH
INDEMNIFIED PARTY OR PARTIES TO BE REPRESENTED BY SEPARATE COUNSEL OR THAT, UPON
ADVICE OF COUNSEL, THERE MAY BE LEGAL DEFENSES AVAILABLE TO IT OR THEM WHICH ARE
DIFFERENT FROM OR IN ADDITION TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY, THEN
THE INDEMNIFYING PARTY OR PARTIES SHALL NOT BE ENTITLED TO ASSUME SUCH DEFENSE
AND THE INDEMNIFIED PARTY OR PARTIES SHALL BE ENTITLED TO SEPARATE COUNSEL AT
THE INDEMNIFYING PARTY’S OR PARTIES’ EXPENSE.  IF AN INDEMNIFYING PARTY OR
PARTIES IS NOT SO ENTITLED TO ASSUME THE DEFENSE OF SUCH ACTION OR DOES NOT
ASSUME SUCH DEFENSE, AFTER HAVING RECEIVED THE NOTICE REFERRED TO IN THE FIRST
SENTENCE OF THIS PARAGRAPH, THE INDEMNIFYING PARTY OR PARTIES WILL PAY THE
REASONABLE FEES AND EXPENSES OF COUNSEL FOR THE INDEMNIFIED PARTY OR PARTIES
(LIMITED IN EACH JURISDICTION TO ONE COUNSEL FOR ALL UNDERWRITERS AND ANOTHER
COUNSEL FOR ALL OTHER INDEMNIFIED PARTIES UNDER THIS AGREEMENT).  THE
INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL (BUT NO MORE
THAN ONE SUCH SEPARATE COUNSEL, WHICH FIRM SHALL BE DESIGNATED IN WRITING BY
THOSE INDEMNIFIED PARTIES WHO SOLD A MAJORITY OF THE REGISTRABLE SHARES SOLD BY
ALL SUCH INDEMNIFIED PARTIES) TO REPRESENT THE INDEMNIFIED PARTY OR PARTIES AND
THEIR RESPECTIVE CONTROLLING PERSONS WHO MAY BE SUBJECT TO LIABILITY ARISING OUT
OF ANY CLAIM IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT BY THE INDEMNIFIED
PARTY OR PARTIES AGAINST THE INDEMNIFYING PARTY OR PARTIES, WITH THE FEES AND
EXPENSES OF SUCH COUNSEL TO BE PAID BY SUCH INDEMNIFYING PARTY.  NO INDEMNIFYING
PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF ANY INDEMNIFIED PARTY OR
PARTIES, CONSENT TO ENTRY OF JUDGMENT OR EFFECT ANY SETTLEMENT OF ANY CLAIM OR
PENDING OR THREATENED PROCEEDING IN RESPECT OF WHICH THE INDEMNIFIED PARTY OR
PARTIES ARE OR COULD HAVE BEEN A PARTY AND INDEMNITY COULD HAVE BEEN SOUGHT
HEREUNDER BY SUCH INDEMNIFIED PARTY, UNLESS SUCH JUDGMENT OR SETTLEMENT INCLUDES
AN UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PARTY FROM ALL LIABILITY ARISING
OUT OF SUCH CLAIM OR PROCEEDING AND DOES NOT INCLUDE ANY STATEMENT OF ADMISSION
OF FAULT, CULPABILITY OR FAILURE TO ACT BY OR ON BEHALF OF SUCH INDEMNIFIED
PARTY.


 


5.4.                             CONTRIBUTION.


 


5.4.1                            IF THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 5 IS UNAVAILABLE TO ANY INDEMNIFIED PARTY OR INSUFFICIENT TO HOLD IT
HARMLESS IN RESPECT OF ANY LOSS REFERRED TO HEREIN, THEN EACH SUCH INDEMNIFYING
PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY OR PARTIES, SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY OR PARTIES AS
A RESULT OF SUCH LOSS IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE
RELATIVE FAULT OF THE INDEMNIFIED PARTIES AND THE INDEMNIFYING PARTIES IN
CONNECTION WITH THE ACTIONS OR OMISSIONS WHICH RESULTED IN SUCH LOSS, AS WELL AS
ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF ANY
INDEMNIFIED PARTY AND ANY INDEMNIFYING PARTY SHALL BE DETERMINED BY REFERENCE
TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT
RELATES TO INFORMATION SUPPLIED BY SUCH INDEMNIFIED PARTY OR SUCH INDEMNIFYING
PARTY AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.


 


5.4.2                            THE PARTIES AGREE THAT IT WOULD NOT BE JUST AND
EQUITABLE IF CONTRIBUTION PURSUANT TO THIS SECTION 5.4 WERE DETERMINED BY
PRO RATA ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION WHICH DOES NOT TAKE
ACCOUNT OF THE EQUITABLE CONSIDERATIONS REFERRED TO IN THE IMMEDIATELY PRECEDING
SECTION 5.4.1.

 

15

--------------------------------------------------------------------------------



 


5.4.3                            THE AMOUNT PAID OR PAYABLE BY AN INDEMNIFYING
PARTY AS A RESULT OF ANY LOSS SHALL BE DEEMED TO INCLUDE, SUBJECT TO THE
LIMITATIONS SET FORTH ABOVE, ANY LEGAL OR OTHER EXPENSES INCURRED BY SUCH
INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH ACTION
OR CLAIM.  NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 5.4, NO HOLDER OF
REGISTRABLE SECURITIES SHALL BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF
THE DOLLAR AMOUNT BY WHICH THE GROSS PROCEEDS ACTUALLY RECEIVED BY SUCH HOLDER
FROM THE SALE OF REGISTRABLE SECURITIES EXCEEDS THE AMOUNT OF ANY DAMAGES THAT
SUCH HOLDER HAS OTHERWISE BEEN REQUIRED TO PAY BY REASON OF SUCH UNTRUE OR
ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION.  NO PERSON GUILTY OF
FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE
SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT
GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


 


5.4.4                            THE INDEMNITY AND CONTRIBUTION AGREEMENTS
CONTAINED IN THIS SECTION 5 ARE IN ADDITION TO ANY LIABILITY WHICH THE
INDEMNIFYING PARTIES MAY OTHERWISE HAVE TO THE INDEMNIFIED PARTIES HEREUNDER,
UNDER APPLICABLE LAW OR AT EQUITY.


 


6.                         UNDERWRITING AND DISTRIBUTION.


 


6.1.                             RULE 144.  AT SUCH TIMES AS THE TRUST IS
OBLIGATED TO FILE REPORTS IN COMPLIANCE WITH EITHER SECTION 13 OR 15(D) OF THE
EXCHANGE ACT, THE TRUST COVENANTS THAT IT SHALL FILE ANY REPORTS REQUIRED TO BE
FILED BY IT UNDER THE SECURITIES ACT OR THE EXCHANGE ACT AND SHALL TAKE SUCH
FURTHER ACTION AS THE HOLDERS OF REGISTRABLE SECURITIES MAY REASONABLY REQUEST,
ALL TO THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE SUCH HOLDERS TO SELL
REGISTRABLE SECURITIES (SUBJECT TO ANY CONTRACTUAL OBLIGATION OF SUCH HOLDERS TO
THE CONTRARY) WITHOUT REGISTRATION UNDER THE SECURITIES ACT WITHIN THE
LIMITATION OF THE EXEMPTIONS PROVIDED BY RULE 144 UNDER THE SECURITIES ACT, AS
SUCH RULES MAY BE AMENDED FROM TIME TO TIME, OR ANY SIMILAR RULE OR REGULATION
HEREAFTER ADOPTED BY THE COMMISSION.  UPON THE REQUEST OF ANY HOLDER, THE TRUST
WILL DELIVER TO SUCH HOLDER A WRITTEN STATEMENT AS TO WHETHER IT HAS COMPLIED
WITH SUCH REQUIREMENTS.


 


7.                         MISCELLANEOUS.


 


7.1.                             ASSIGNMENT; NO THIRD PARTY BENEFICIARIES.  THIS
AGREEMENT AND THE RIGHTS, DUTIES AND OBLIGATIONS OF THE TRUST HEREUNDER MAY NOT
BE ASSIGNED OR DELEGATED BY THE TRUST IN WHOLE OR IN PART.  THIS AGREEMENT AND
THE RIGHTS, DUTIES AND OBLIGATIONS OF THE HOLDERS OF REGISTRABLE SECURITIES
HEREUNDER MAY BE FREELY ASSIGNED OR DELEGATED BY SUCH HOLDER OF REGISTRABLE
SECURITIES IN CONJUNCTION WITH AND TO THE EXTENT OF ANY TRANSFER OF REGISTRABLE
SECURITIES HELD BY ANY SUCH HOLDER (SUBJECT TO ANY CONTRACTUAL OBLIGATION OF
SUCH HOLDERS TO THE CONTRARY).  THIS AGREEMENT AND THE PROVISIONS HEREOF SHALL
BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF EACH OF THE PARTIES HERETO AND
THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT NO
SUCH TRANSFER OR ASSIGNMENT SHALL BE BINDING UPON OR OBLIGATE THE TRUST TO ANY
SUCH ASSIGNEE UNLESS AND UNTIL THE TRUST SHALL HAVE RECEIVED WRITTEN NOTICE OF
SUCH TRANSFER OR ASSIGNMENT AS HEREIN PROVIDED AND A WRITTEN AGREEMENT OF THE
ASSIGNEE TO BE BOUND BY THE PROVISIONS OF THIS AGREEMENT.  THIS AGREEMENT IS NOT
INTENDED TO CONFER ANY RIGHTS OR BENEFITS ON ANY PERSONS THAT ARE NOT PARTY
HERETO OTHER THAN AS EXPRESSLY SET FORTH IN ARTICLE 5 AND THIS SECTION 7.1.

 

16

--------------------------------------------------------------------------------



 


7.2.                             NOTICES. ALL NOTICES, DEMANDS, REQUESTS,
CONSENTS, APPROVALS OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN
HEREUNDER OR WHICH ARE GIVEN WITH RESPECT TO THIS AGREEMENT SHALL BE IN WRITING
AND SHALL BE PERSONALLY SERVED, DELIVERED BY REPUTABLE OVERNIGHT COURIER SERVICE
WITH CHARGES PREPAID, OR TRANSMITTED BY HAND DELIVERY, TELEX OR FACSIMILE,
ADDRESSED AS SET FORTH BELOW, OR TO SUCH OTHER ADDRESS AS SUCH PARTY SHALL HAVE
SPECIFIED MOST RECENTLY BY WRITTEN NOTICE.  NOTICE SHALL BE DEEMED GIVEN ON THE
DATE OF SERVICE OR TRANSMISSION IF PERSONALLY SERVED OR TRANSMITTED BY TELEX OR
FACSIMILE; PROVIDED, HOWEVER, THAT IF SUCH SERVICE OR TRANSMISSION IS NOT ON A
BUSINESS DAY OR IS AFTER NORMAL BUSINESS HOURS, THEN SUCH NOTICE SHALL BE DEEMED
GIVEN ON THE NEXT BUSINESS DAY.  NOTICE OTHERWISE SENT AS PROVIDED HEREIN SHALL
BE DEEMED GIVEN ON THE NEXT BUSINESS DAY FOLLOWING TIMELY DELIVERY OF SUCH
NOTICE TO A REPUTABLE OVERNIGHT COURIER SERVICE WITH AN ORDER FOR NEXT-DAY
DELIVERY.


 

To the Trust:

 

PennyMac Mortgage Investment Trust

27001 Agoura Road, Third Floor

Calabasas, California 91301

Facsimile:

(818) 337-2138

Attention:

Chief Legal Officer

 

with a copy (which shall not constitute notice) to:

 

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Facsimile:

(212) 839-5599

Attention:

Edward J. Fine

 

J. Gerard Cummins

 

 

To a Holder, at the address set forth under such Holder’s name on Schedule 1
hereto.

 


7.3.                             SEVERABILITY.  THIS AGREEMENT SHALL BE DEEMED
SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR PROVISION
HEREOF SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR OF
ANY OTHER TERM OR PROVISION HEREOF.  FURTHERMORE, IN LIEU OF ANY SUCH INVALID OR
UNENFORCEABLE TERM OR PROVISION, THE PARTIES HERETO INTEND THAT THERE SHALL BE
ADDED AS A PART OF THIS AGREEMENT A PROVISION AS SIMILAR IN TERMS TO SUCH
INVALID OR UNENFORCEABLE PROVISION AS MAY BE POSSIBLE THAT IS VALID AND
ENFORCEABLE.


 


7.4.                             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
BY FACSIMILE AND IN MULTIPLE COUNTERPARTS, AND ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


7.5.                             ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING
ALL AGREEMENTS ENTERED INTO PURSUANT HERETO AND ALL CERTIFICATES AND INSTRUMENTS
DELIVERED PURSUANT HERETO AND THERETO) CONSTITUTES THE ENTIRE AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AND
CONTEMPORANEOUS AGREEMENTS, REPRESENTATIONS, UNDERSTANDINGS, NEGOTIATIONS AND
DISCUSSIONS AMONG THE PARTIES, WHETHER ORAL OR WRITTEN.

 

17

--------------------------------------------------------------------------------



 


7.6.                             MODIFICATIONS AND AMENDMENTS.  THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE
AMENDED, MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM
THE PROVISIONS HEREOF MAY NOT BE GIVEN UNLESS THE TRUST HAS OBTAINED THE WRITTEN
CONSENT OF A MAJORITY-IN-INTEREST OF REGISTRABLE SECURITIES OUTSTANDING AT SUCH
TIME.


 


7.7.                             TITLES AND HEADINGS.  TITLES AND HEADINGS OF
SECTIONS OF THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE
CONSTRUCTION OF ANY PROVISION OF THIS AGREEMENT.


 


7.8.                             WAIVERS AND EXTENSIONS.  ANY PARTY TO THIS
AGREEMENT MAY WAIVE ANY RIGHT, BREACH OR DEFAULT WHICH SUCH PARTY HAS THE RIGHT
TO WAIVE, PROVIDED, THAT SUCH WAIVER WILL NOT BE EFFECTIVE AGAINST THE WAIVING
PARTY UNLESS IT IS IN WRITING, IS SIGNED BY SUCH PARTY, AND SPECIFICALLY REFERS
TO THIS AGREEMENT.  WAIVERS MAY BE MADE IN ADVANCE OR AFTER THE RIGHT WAIVED HAS
ARISEN OR THE BREACH OR DEFAULT WAIVED HAS OCCURRED.  ANY WAIVER MAY BE
CONDITIONAL.  NO WAIVER OF ANY BREACH OF ANY AGREEMENT OR PROVISION HEREIN
CONTAINED SHALL BE DEEMED A WAIVER OF ANY PRECEDING OR SUCCEEDING BREACH THEREOF
NOR OF ANY OTHER AGREEMENT OR PROVISION HEREIN CONTAINED.  NO WAIVER OR
EXTENSION OF TIME FOR PERFORMANCE OF ANY OBLIGATIONS OR ACTS SHALL BE DEEMED A
WAIVER OR EXTENSION OF THE TIME FOR PERFORMANCE OF ANY OTHER OBLIGATIONS OR
ACTS.


 


7.9.                             REMEDIES CUMULATIVE.  IN THE EVENT THAT THE
TRUST FAILS TO OBSERVE OR PERFORM ANY COVENANT OR AGREEMENT TO BE OBSERVED OR
PERFORMED UNDER THIS AGREEMENT, EACH HOLDER OF REGISTRABLE SECURITIES MAY
PROCEED TO PROTECT AND ENFORCE ITS RIGHTS BY SUIT IN EQUITY OR ACTION AT LAW,
WHETHER FOR SPECIFIC PERFORMANCE OF ANY TERM CONTAINED IN THIS AGREEMENT OR FOR
AN INJUNCTION AGAINST THE BREACH OF ANY SUCH TERM OR IN AID OF THE EXERCISE OF
ANY POWER GRANTED IN THIS AGREEMENT OR TO ENFORCE ANY OTHER LEGAL OR EQUITABLE
RIGHT, OR TO TAKE ANY ONE OR MORE OF SUCH ACTIONS, WITHOUT BEING REQUIRED TO
POST A BOND.  NONE OF THE RIGHTS, POWERS OR REMEDIES CONFERRED UNDER THIS
AGREEMENT SHALL BE MUTUALLY EXCLUSIVE, AND EACH SUCH RIGHT, POWER OR REMEDY
SHALL BE CUMULATIVE AND IN ADDITION TO ANY OTHER RIGHT, POWER OR REMEDY, WHETHER
CONFERRED BY THIS AGREEMENT OR NOW OR HEREAFTER AVAILABLE AT LAW, IN EQUITY, BY
STATUTE OR OTHERWISE.


 


7.10.                       WAIVER OF TRIAL BY JURY.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION, SUIT, COUNTERCLAIM OR OTHER PROCEEDING (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY, OR THE ACTIONS OF ANY HOLDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.


 


7.11.                       GOVERNING LAW; JURISDICTION.  THIS AGREEMENT SHALL
FOR ALL PURPOSES BE DEEMED TO BE MADE UNDER AND SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.  ANY SUIT, ACTION OR PROCEEDING SEEKING
TO ENFORCE ANY PROVISION OF, OR BASED ON ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE
BROUGHT IN ANY FEDERAL OR STATE COURT LOCATED IN THE STATE OF NEW YORK, AND EACH
OF THE PARTIES HEREBY CONSENTS TO THE JURISDICTION OF SUCH COURTS (AND OF THE
APPROPRIATE APPELLATE COURTS THEREFROM) IN ANY SUCH SUIT, ACTION OR PROCEEDING
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT ANY SUCH SUIT, ACTION OR
PROCEEDING

 

18

--------------------------------------------------------------------------------



 


WHICH IS BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. 
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE SERVED ON ANY PARTY
ANYWHERE IN THE WORLD, WHETHER WITHIN OR WITHOUT THE JURISDICTION OF ANY SUCH
COURT.  WITHOUT LIMITING THE FOREGOING, EACH PARTY AGREES THAT SERVICE OF
PROCESS ON SUCH PARTY AS PROVIDED IN SECTION 7.2 SHALL BE DEEMED EFFECTIVE
SERVICE OF PROCESS ON SUCH PARTY.


 


7.12.                       OTHER REGISTRATION RIGHTS.  SHOULD THE TRUST GRANT
ANY NEW REGISTRATION RIGHTS TO ANY OTHER PERSON, OR AMEND OR MODIFY THE
REGISTRATION RIGHTS OF ANY PERSON IN SUCH A WAY TO MAKE SUCH REGISTRATION RIGHTS
MORE FAVORABLE TO ONE PERSON THAN TO ANOTHER PERSON, THE REGISTRATION RIGHTS
GRANTED UNDER THIS AGREEMENT SHALL BE AUTOMATICALLY AMENDED SO AS TO BE NOT LESS
FAVORABLE TO ANY HOLDER THAN THOSE GRANTED TO SUCH OTHER PERSON; PROVIDED,
HOWEVER, THAT THIS PROVISION SHALL UNDER NO CIRCUMSTANCES REQUIRE THE
REGISTRATION OF ANY REGISTRABLE SECURITIES PRIOR TO THE TIME CONTEMPLATED BY
THIS AGREEMENT.


 


7.13.                       SPECIFIC PERFORMANCE.  THE PARTIES HERETO
ACKNOWLEDGE THAT THERE WOULD BE NO ADEQUATE REMEDY AT LAW IF ANY PARTY FAILS TO
PERFORM IN ANY MATERIAL RESPECT ANY OF ITS OBLIGATIONS HEREUNDER, AND
ACCORDINGLY AGREE THAT EACH PARTY, IN ADDITION TO ANY OTHER REMEDY TO WHICH IT
MAY BE ENTITLED AT LAW OR IN EQUITY, SHALL BE ENTITLED TO COMPEL SPECIFIC
PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER PARTY UNDER THIS AGREEMENT IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT IN ANY COURT OF THE
UNITED STATES OR ANY STATE THEREOF HAVING JURISDICTION.


 


7.14.                       EXPENSES.  EXCEPT AS OTHERWISE PROVIDED FOR HEREIN
OR OTHERWISE AGREED TO IN WRITING BY THE PARTIES, ALL COSTS AND EXPENSES
INCURRED IN CONNECTION WITH THE PREPARATION OF THIS AGREEMENT SHALL BE PAID BY
THE TRUST.


 


7.15.                       HOLDBACK AGREEMENT.  IN CONNECTION WITH AN
UNDERWRITTEN PRIMARY OR SECONDARY OFFERING TO THE PUBLIC, EACH HOLDER OF
REGISTRABLE SECURITIES AGREES, SUBJECT TO ANY EXCEPTIONS THAT MAY BE AGREED UPON
AT THE TIME OF SUCH OFFERING, NOT TO SELL OR OTHERWISE TRANSFER OR DISPOSE OF
ANY REGISTRABLE SECURITIES (OR OTHER SECURITIES) OF THE TRUST HELD BY THEM
(OTHER THAN REGISTRABLE SECURITIES INCLUDED IN SUCH OFFERING IN ACCORDANCE WITH
THE TERMS HEREOF) FOR A PERIOD EQUAL TO THE LESSER OF 45 DAYS FOLLOWING THE
EFFECTIVE DATE OF A REGISTRATION STATEMENT OF THE TRUST FILED UNDER THE
SECURITIES ACT OR SUCH SHORTER PERIOD AS THE MANAGING UNDERWRITER(S) SHALL AGREE
TO; PROVIDED, THAT SUCH HOLDER OWNS MORE THAN 10% OF THE OUTSTANDING COMMON
SHARES OF THE TRUST AND ALL OTHER SHAREHOLDERS WHO OWN MORE THAN 10% OF THE
OUTSTANDING COMMON SHARES OF THE TRUST AND ALL OFFICERS AND TRUSTEES OF THE
TRUST ENTER INTO SIMILAR AGREEMENTS.  SUCH AGREEMENT SHALL BE IN WRITING IN FORM
REASONABLY SATISFACTORY TO THE TRUST AND THE MANAGING UNDERWRITER.  THE TRUST
MAY IMPOSE STOP-TRANSFER INSTRUCTIONS WITH RESPECT TO THE REGISTRABLE SECURITIES
(OR OTHER SECURITIES OF THE TRUST) SUBJECT TO THE FOREGOING RESTRICTION UNTIL
THE END OF SAID PERIOD.


 

[Remainder of page intentionally left blank]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first written above.

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST

 

 

 

 

 

 

 

By:

/s/ Jeff Grogin

 

 

Name: Jeff Grogin

 

 

Title: Chief Legal Officer and Secretary

 

 

 

 

 

 

 

/s/ Stanford L. Kurland

 

Stanford L. Kurland

 

 

 

 

 

/s/ David A. Spector

 

David A. Spector

 

 

 

 

 

 

BLACKROCK HOLDCO 2, INC.

 

 

 

 

 

 

By:

/s/ Mark Wiedman

 

 

Name: Mark Wiedman

 

 

Title: Managing Director

 

 

 

 

 

 

 

HIGHFIELDS CAPITAL INVESTMENTS LLC

 

 

 

 

 

 

 

By:

/s/ Joseph Mazzella

 

 

Name: Joseph Mazzella

 

 

Title: General Counsel

 

 

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Jeff Grogin

 

 

Name: Jeff Grogin

 

 

Title: Secretary

 

 

[Agreement Signature Page]

 

--------------------------------------------------------------------------------
